Exhibit 10.27

IMMUNOMEDICS, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees and consultants and other independent advisors who provide
services to the Corporation (or any Parent or Subsidiary).

B. The Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to the Participant under the
Stock Issuance Program.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the vesting date of that Unit. The number of shares of Common Stock subject
to the awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the dates on which those vested shares shall become issuable to the
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

AWARD SUMMARY

 

Award Date:                        , 200   Number of Shares Subject to Award:   
                     shares of Common Stock (the “Shares”) Vesting Schedule:   
The Shares shall vest in a series of installments over the Participant’s
continued Service as follows: (i) twenty-five percent (25%) of the Shares shall
vest upon the Participant’s completion of one year of Service measured from the
Award Date and (ii) the balance of the Shares shall vest in a series of twelve
(12) successive equal quarterly installments upon the Participant’s completion
of each successive three (3)-month period of Service over the thirty-six (36)
month period measured from the first one-year anniversary of the Award Date.
However, the Shares may be subject to accelerated vesting in accordance with the
provisions of Paragraph 5 of this Agreement.



--------------------------------------------------------------------------------

2. Limited Transferability. Prior to the actual issuance of the Shares which
vest hereunder, the Participant may not transfer any interest in the Award or
the underlying Shares, except to the limited extent otherwise provided in this
Paragraph 2. Any Shares which vest hereunder but which otherwise remain unissued
at the time of the Participant’s death may be transferred pursuant to the
provisions of the Participant’s will or the laws of inheritance or to the
Participant’s designated beneficiary or beneficiaries of this Award. The
Participant may also direct the Corporation to issue the stock certificates for
any Shares which in fact vest and become issuable under the Award during his or
her lifetime to one or more designated Family Members or a trust established for
the Participant and/or his or her Family Members. The Participant may make such
a beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.

3. Cessation of Service. Should the Participant cease Service for any reason
prior to vesting in one or more Shares subject to this Award, then the Award
will be immediately cancelled with respect to those unvested Shares, and the
number of Restricted Stock Units will be reduced accordingly. The Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units.

4. Stockholder Rights and Dividend Equivalents

(a) The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
the Participant becomes the record holder of those Shares following their actual
issuance upon the Corporation’s collection of the applicable Withholding Taxes.

(b) Notwithstanding the foregoing, should any dividend or other distribution
payable other than in shares of Common Stock, whether regular or extraordinary,
be declared and paid on the outstanding Common Stock while one or more Shares
remain subject to this Award (i.e., those Shares are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for the Participant and credited with
a phantom dividend equivalent to the actual dividend or distribution which would
have been paid on those Shares had they been issued and outstanding and entitled
to that dividend or distribution. As the Shares subsequently vest hereunder, the
phantom dividend equivalents credited to those Shares in the book account shall
be distributed to the Participant (in cash or such other form as the Plan
Administrator may deem appropriate in its sole discretion) concurrently with the
issuance of the vested Shares to which those phantom dividend equivalents
relate. However, each such distribution shall be subject to the Corporation’s
collection of the Withholding Taxes applicable to that distribution.

5. Change in Control.

(a) Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the unvested shares of
Common Stock subject to the Award at the time of the Change in Control and
provides for subsequent payout of that value in

 

2



--------------------------------------------------------------------------------

accordance with the vesting schedule applicable to the Award. In the event of
such assumption or continuation of the Award or such replacement of the Award
with a cash retention program, no accelerated vesting of the Restricted Stock
Units shall occur at the time of the Change in Control.

(b) In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation (or parent entity) may, in connection with the
assumption or continuation of the Restricted Stock Units subject to the Award at
that time, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in the Change in Control transaction, provided such common stock is readily
tradable on an established U.S. securities exchange or market.

(c) If the Restricted Stock Units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect or replaced
with a cash retention program in accordance with Paragraph 5(a), then those
units will vest immediately prior to the closing of the Change in Control. The
Shares subject to those vested units will be issued immediately upon such
vesting (or otherwise converted into the right to receive the same consideration
per share of Common Stock payable to the other shareholders of the Corporation
in consummation of that Change in Control), subject to the Corporation’s
collection of the applicable Withholding Taxes pursuant to the provisions of
Paragraph 7.

(d) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

6. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration or should any spin-off
of one or more Subsidiaries result in a substantial reduction in the Fair Market
Value per share of the outstanding Common Stock, appropriate adjustments shall
be made to the total number and/or class of securities issuable pursuant to this
Award in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.

7. Issuance of Shares of Common Stock.

(a) On each date on which one or more Shares vest in accordance with the
provisions of this Agreement or within thirty (30) days following such vesting
date, the Corporation shall issue to or on behalf of the Participant a
certificate (which may be in electronic form) for the shares of Common Stock
which vest on that date under the Award and shall

 

3



--------------------------------------------------------------------------------

concurrently distribute to the Participant any phantom dividend equivalents with
respect to those Shares, subject in each instance to the Corporation’s
collection of the applicable Withholding Taxes. In no event, however, shall such
issuance occur later than the later of (i) the end of the calendar year in which
the applicable vesting date occurs or (ii) the fifteenth (15th) day of the third
(3rd) calendar month following such vesting date, with the applicable
Withholding Taxes to be collected on or before such issuance.

(b) The Corporation shall collect the Withholding Taxes with respect to the
distributed phantom dividend equivalents by withholding a portion of that
distribution equal to the amount of the applicable Withholding Taxes, with the
cash portion of the distribution to be the first portion so withheld. Until such
time as the Corporation provides the Participant with at least thirty (30) days
prior written or electronic notice to the contrary, the Corporation shall
collect the Withholding Taxes with respect to the vested Shares through an
automatic Share withholding procedure pursuant to which the Corporation will
withhold, immediately as the Shares vest under the Award, a portion of those
vested Shares with a Fair Market Value (measured as of the vesting date) equal
to the amount of such Withholding Taxes (the “Share Withholding Method”);
provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. The Participant shall be notified in writing or electronically
in the event such Share Withholding Method is no longer available.

(c) Should any Shares vest under the Award at time the Share Withholding Method
is not available, then the Withholding Taxes shall be collected from the
Participant through either of the following alternatives:

– the Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such Withholding Taxes, or

– the use of the proceeds from a next-day sale of the Shares issued to the
Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock, (ii) the
Participant makes an irrevocable commitment, on or before the vesting date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.

(d) Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.

 

4



--------------------------------------------------------------------------------

8. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and the
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange (or the Nasdaq National Market,
if applicable) on which the Common Stock may be listed for trading at the time
of such issuance.

9. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Except to the extent electronic
notice is expressly authorized hereunder, any notice required to be given or
delivered to the Participant shall be in writing and addressed to the
Participant at the address indicated below the Participant’s signature line on
this Agreement. All notices shall be deemed effective upon personal delivery (or
electronic delivery to the extent authorized hereunder) or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

10. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns, the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.

11. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.

13. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s Service at any time for any reason, with or without
cause.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

IMMUNOMEDICS, INC.

By:  

 

Title:  

 

PARTICIPANT Signature:  

 

Address:  

 

 

 

 

6



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B. Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of this Agreement.

C. Award Date shall mean the date the restricted stock units are awarded to the
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

D. Board shall mean the Corporation’s Board of Directors.

E. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or

(ii) a stockholder-approved sale, transfer or other disposition (including in
whole or in part through one or more licensing arrangements) of all or
substantially all of the Corporation’s assets, or

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board

 

A-1



--------------------------------------------------------------------------------

members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing shareholders.

F. Code shall mean the Internal Revenue Code of 1986, as amended.

G. Common Stock shall mean shares of the Corporation’s common stock.

H. Corporation shall mean Immunomedics, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Immunomedics, Inc. which shall by appropriate action adopt the Plan.

I. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

J. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock at the close of regular hours trading (i.e., before after- hours
trading begins) on the Nasdaq National Market on the date in question, as such
price is reported by the National Association of Securities Dealers. If there is
no closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
at the close of regular hours trading (i.e., before after-hours trading begins)
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

K. Family Member shall mean any of the following members of the Optionee’s
family: any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law.

 

A-2



--------------------------------------------------------------------------------

L. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

M. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

N. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

O. Plan shall mean the Corporation’s 2006 Stock Incentive Plan.

P. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

Q. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, the Participant shall be deemed to
cease Service immediately upon the occurrence of the either of the following
events: (i) the Participant no longer performs services in any of the foregoing
capacities for the Corporation (or any Parent or Subsidiary) or (ii) the entity
for which the Participant performs such services ceases to remain a Parent or
Subsidiary of the Corporation, even though the Participant may subsequently
continue to perform services for that entity. Service shall not be deemed to
cease during a period of military leave, sick leave or other personal leave
approved by the Corporation; provided, however, that except to the extent
otherwise required by law or expressly authorized by the Plan Administrator or
by the Corporation’s written policy on leaves of absence, no Service credit
shall be given for vesting purposes for any period the Participant is on a leave
of absence.

R. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.

S. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

A-3



--------------------------------------------------------------------------------

T. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock which vest under of the Award and any phantom dividend
equivalents distributed with respect to those shares.

 

A-4